Stephens, J.
1. In view of the answer to certified questions propounded to the Supreme Court in this ease, the trial court did not err in striking from the petition certain parties plaintiff and in thereafter dismissing the petition as to the remaining plaintiff. See Thompson v. Georgia Railway & Power Co., 163 Ga. 598 (136 S. E. 895).
2. It is hereby directed that, at the time the judgment of this court is made the judgment of the court below, the minor plaintiff, Clarence Thompson, be permitted to amend the petition, subject to demurrer as amended, by alleging that, at the time of his mother’s death, he was in fact dependent upon her for support. Dellinger v. Elm City Cotton Mills, 26 Ga. App. 780 (107 S. E. 264). The grant of this permission is not to be construed as a ruling that the petition as thus amended would give a right of action to such minor child.

Judgment affirmed, wilh direction.


Jenkins, P. J., and Bell, J., concur.

Reuben R. & Lowry Arnold, R. B. Blackburn, for plaintiffs.
Colquitt & Conyers, for defendant.